Appeal from a judgment of the County Court of Warren County (Hall, Jr., J.), *1067rendered September 12, 2007, convicting defendant upon his plea of guilty of the crime of attempted rape in the first degree.
In full satisfaction of an indictment charging him with rape in the first degree, sexual abuse in the first degree and rape in the third degree, defendant entered an Alford plea to the crime of attempted rape in the first degree and waived his right to appeal. Pursuant to the plea agreement, defendant was sentenced as a second felony offender to nine years in prison, to be followed by five years of postrelease supervision, which sentence was to run consecutive to any unsatisfied prison term he was then serving. Defendant now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon reviewing the record, counsel’s brief and defendant’s pro se submission, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.P., Spain, Kane, McCarthy and Garry, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.